Order filed February 16, 2012.




                                          In The

                         Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-10-00510-CV
                                    ____________

JAMES BAXTER, PROTECH EVALUATION SERVICES, INC., INDIVIDUALLY
  AND D/B/A BAXTER INJURY CENTER, CHAMPION MEDICAL, WORK
STEADY, INC. F/K/A HOUSTON PHYSICAL PERFORMANCE CENTERS, INC.,
    STERLING IMAGING, INC. F/K/A LEGENDS IMAGING, INC., AND
          U.S. MEDICAL CLINICS, INC., INDIVIDUALLY AND
              D/B/A TOTAL ACCIDENT CENTER, Appellants

                                            V.

   ADVANTAGE CLAIMS RECOVERY GROUP, INC., PAMELA ANN BUSH
              DAVIS, AND RICHARD DAVIS, Appellees


                         On Appeal from the 164th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2005-37518


                                         ORDER

       The clerk's record reflects James C. Baxter, D.C., filed a pro se notice of appeal on
behalf of himself and "Protech Evaluation Services, et al." The final judgment, signed
June 2, 2010, recites:
       Each of the four corporate plaintiffs, Protech Evaluation Services, Inc.,
       Individually and d/b/a Baxter Injury Center, Champion Medical ("Protech"),
       Work Steady, Inc. f/k/a Houston Physical Performance Centers, Inc. ("Work
       Steady"), Sterling Imaging, Inc. f/k/a Legends Imaging, Inc. ("Sterling"),
       and U.S. Medical Clinics, Inc., Individually and d/b/a Total Accident Center
       ("U.S.. Medical") . . . did not appear by counsel as required by law and
       announce ready for trial and are therefore in default.

       No counsel has appeared in this court on behalf of the four corporate plaintiffs.
James C. Baxter is not an attorney and cannot represent the corporate plaintiffs in his pro se
capacity. See Dell Dev. Corp. v. Best Indus. Uniform Supply Co., Inc., 743 S.W.2d 302
(Tex. App. -- Houston [14th Dist.] 1987, writ denied) (Texas Rule of Civil Procedure 7
allowing any party to a suit to appear "in person" applies to individuals, not corporations).

       On January 10, 2012, the parties were notified that the Court would consider
dismissal of the appeals of the four corporate plaintiffs for want of prosecution unless a
response was filed showing meritorious grounds to continue their appeals. No response
was filed.

       Accordingly, we order the appeals of Protech Evaluation Services, Inc.,
Individually and d/b/a Baxter Injury Center, Champion Medical ("Protech"), Work Steady,
Inc. f/k/a Houston Physical Performance Centers, Inc. ("Work Steady"), Sterling Imaging,
Inc. f/k/a Legends Imaging, Inc. ("Sterling"), and U.S. Medical Clinics, Inc., Individually
and d/b/a Total Accident Center ("U.S.. Medical") dismissed for want of prosecution.


                                           PER CURIAM




Panel consists of Justices Frost, Brown, and Christopher.




                                              2